Exhibit 10.2

 

UTSTARCOM, INC.

 

AMENDED AND RESTATED

CHANGE OF CONTROL/INVOLUNTARY TERMINATION
SEVERANCE AGREEMENT

 

This Amended and Restated Change of Control/Involuntary Termination Severance
Agreement (the “Agreement”) is made and entered into effective as of January 30,
2008 (the “Effective Date”), by and between Peter Blackmore (the “Employee”) and
UTStarcom, Inc., a Delaware corporation (the “Company”). Certain capitalized
terms used in this Agreement are defined in Section 1 below.

 

RECITALS

 

A.            The Company and Employee previously entered into a Change of
Control/Involuntary Termination Severance Agreement dated July 2, 2007 (the
“July 2007 Agreement”), in connection with which Employee agreed that certain
amendments may be required to the July 2007 Agreement in order to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

B.            The Board of Directors of the Company (the “Board”) believes that
it is in the best interests of the Company and its shareholders to amend the
terms of the July 2007 Agreement in order to comply with Section 409A of the
Code.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the employment of
Employee by the Company, the parties agree as follows:

 


1.     DEFINITION OF TERMS. THE FOLLOWING TERMS REFERRED TO IN THIS AGREEMENT
SHALL HAVE THE FOLLOWING MEANINGS:

 


(A)   CAUSE. “CAUSE” SHALL MEAN (I) ANY ACT OF PERSONAL DISHONESTY TAKEN BY THE
EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE WHICH IS
INTENDED TO RESULT IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE EMPLOYEE,
(II) EMPLOYEE’S CONVICTION OF A FELONY WHICH THE BOARD REASONABLY BELIEVES HAS
HAD OR WILL HAVE A MATERIAL DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR
BUSINESS, (III) A WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND
IS INJURIOUS TO THE COMPANY, AND (IV) CONTINUED WILLFUL VIOLATIONS BY THE
EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS TO THE COMPANY AFTER THERE HAS BEEN
DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND FOR PERFORMANCE FROM THE COMPANY
WHICH DESCRIBES THE BASIS FOR THE COMPANY’S BELIEF THAT THE EMPLOYEE HAS NOT
SUBSTANTIALLY PERFORMED HIS DUTIES.

 


(B)   CHANGE OF CONTROL. “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF
THE FOLLOWING EVENTS:

 


(I)    THE APPROVAL BY SHAREHOLDERS OF THE COMPANY OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER

 

1

--------------------------------------------------------------------------------


 

represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 


(II)   THE APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;

 


(III)  ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR

 


(IV)  A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH FEWER THAN
A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS. “INCUMBENT DIRECTORS” SHALL
MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE
HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE
AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE ELECTION OR
NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTIONS DESCRIBED IN
SUBSECTIONS (I), (II), OR (III) OR IN CONNECTION WITH AN ACTUAL OR THREATENED
PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.

 

Notwithstanding the foregoing or anything in this Agreement to the contrary, a
“Change of Control” will not include any transaction described in clauses (i),
(ii) or (iii) of this Section 1(b) which is pursuant to a definitive agreement
executed within one hundred twenty (120) days of July 2, 2007; provided,
however, an event that could be described in clause (iv) will be deemed a
“Change of Control”.

 


(C)   GOOD REASON. “GOOD REASON” SHALL MEAN, WITHOUT THE EMPLOYEE’S EXPRESS
WRITTEN CONSENT, (I) A SIGNIFICANT REDUCTION OF THE EMPLOYEE’S DUTIES, POSITION
OR RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S DUTIES, POSITION OR
RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION, OR THE REMOVAL
OF THE EMPLOYEE FROM SUCH POSITION, DUTIES AND RESPONSIBILITIES, UNLESS THE
EMPLOYEE IS PROVIDED WITH COMPARABLE DUTIES, POSITION AND RESPONSIBILITIES;
PROVIDED, HOWEVER, THAT THE SOLE OCCURRENCE OF THE COMPANY BEING ACQUIRED AND
MADE PART OF A LARGER ENTITY SHALL NOT CONSTITUTE A “GOOD REASON;” (II) A
REDUCTION BY THE COMPANY OF THE EMPLOYEE’S BASE SALARY AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH REDUCTION; (III) A MATERIAL REDUCTION BY THE COMPANY IN THE KIND
OR LEVEL OF EMPLOYEE COMPENSATION OR BENEFITS TO WHICH THE EMPLOYEE IS ENTITLED
IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S OVERALL
BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED; (IV) THE RELOCATION OF THE EMPLOYEE
TO A FACILITY OR A LOCATION WHERE SUCH RELOCATION INCREASES THE DISTANCE THE
EMPLOYEE MUST TRAVEL TO WORK BY MORE THAN THIRTY (30) MILES FROM THE EMPLOYEE’S
COMMUTE PRIOR TO THE RELOCATION; (V) ANY PURPORTED TERMINATION OF THE EMPLOYEE
BY THE COMPANY WHICH IS NOT EFFECTED FOR CAUSE OR FOR WHICH THE GROUNDS RELIED
UPON ARE NOT VALID; OR (VI) THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION
OF THIS AGREEMENT BY ANY SUCCESSORS CONTEMPLATED IN SECTION 9 BELOW. FOR THE
AVOIDANCE OF DOUBT, THE COMPANY’S FAILURE TO OFFER THE EMPLOYEE THE POSITION OF
CEO PURSUANT TO SECTION 4 HEREOF SHALL NOT CONSTITUTE “GOOD REASON” HEREUNDER.

 


(D)   INVOLUNTARY TERMINATION. “INVOLUNTARY TERMINATION” SHALL MEAN ANY
TERMINATION (OTHER THAN A TERMINATION FOR CAUSE) OF THE EMPLOYEE BY THE COMPANY.

 

2

--------------------------------------------------------------------------------


 


(E)   TERMINATION DATE. “TERMINATION DATE” SHALL MEAN THE EFFECTIVE DATE OF ANY
NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO THE OTHER HEREUNDER.

 


2.   TERM OF AGREEMENT. THIS AGREEMENT WILL HAVE A TERM OF THREE (3) YEARS
COMMENCING ON THE EFFECTIVE DATE. FOLLOWING THE EXPIRATION OF THE THREE-YEAR
TERM, THE EMPLOYEE AND THE COMPANY MAY, BUT ARE NOT OBLIGATED TO, ENTER INTO A
NEW AGREEMENT. IF EMPLOYEE’S EMPLOYMENT CONTINUES FOLLOWING THE EXPIRATION OF
THE THREE-YEAR TERM, AND THE COMPANY AND EMPLOYEE DO NOT ENTER INTO A NEW
AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL CONTINUE IN EFFECT UNTIL THE
PARTIES AGREE OTHERWISE.

 


3.   AT-WILL EMPLOYMENT. THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE THAT SUBJECT
TO THE PROVISIONS OF THIS AGREEMENT, THE EMPLOYEE’S EMPLOYMENT IS AND SHALL
CONTINUE TO BE AT-WILL, AS DEFINED UNDER APPLICABLE LAW. IF THE EMPLOYEE’S
EMPLOYMENT TERMINATES FOR ANY REASON, THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY
PAYMENTS, BENEFITS, DAMAGES, AWARDS OR COMPENSATION OTHER THAN AS PROVIDED BY
THIS AGREEMENT, OR AS MAY OTHERWISE BE ESTABLISHED UNDER THE COMPANY’S THEN
EXISTING EMPLOYEE BENEFIT PLANS OR POLICIES AT THE TIME OF TERMINATION.

 


4.   FAILURE TO RECEIVE OFFER TO BECOME CHIEF EXECUTIVE OFFICER. IF THE EMPLOYEE
REMAINS EMPLOYED WITH THE COMPANY THROUGH JULY 2, 2008 (THE “TRIGGER DATE”) AND
THE EMPLOYEE IS NOT OFFERED THE POSITION OF CHIEF EXECUTIVE OFFICER OF THE
COMPANY ON OR BEFORE THE TRIGGER DATE, THE EMPLOYEE SHALL BE ENTITLED TO THE
FOLLOWING BENEFITS:

 


(A)   TWELVE (12) MONTHS OF THE EMPLOYEE’S BASE SALARY AS IN EFFECT AS OF THE
TRIGGER DATE, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN THIRTY
(30) DAYS OF THE TRIGGER DATE;

 


(B)   ONE HUNDRED PERCENT (100%) OF THE EMPLOYEE’S FULL ANNUAL PERFORMANCE
TARGET BONUS FOR THE YEAR OF THE TRIGGER DATE, PAYABLE IN A LUMP SUM WITHIN
THIRTY (30) DAYS OF THE TRIGGER DATE;

 


(C)   ALL EQUITY AWARDS, INCLUDING WITHOUT LIMITATION STOCK OPTION GRANTS,
RESTRICTED STOCK AND STOCK PURCHASE RIGHTS, GRANTED BY THE COMPANY TO THE
EMPLOYEE SHALL BECOME FULLY VESTED OR RELEASED FROM THE COMPANY’S REPURCHASE
RIGHT (IF ANY SHARES OF STOCK PURCHASED BY OR GRANTED TO THE EMPLOYEE REMAIN
SUBJECT TO SUCH REPURCHASE RIGHT) AND EXERCISABLE AS OF THE TRIGGER DATE TO THE
EXTENT SUCH EQUITY AWARDS ARE OUTSTANDING AND UNEXERCISABLE OR UNRELEASED AT
SUCH DATE; AND

 


(D)   ALL EMPLOYEE’S OUTSTANDING RESTRICTED CASH AWARDS SHALL BECOME FULLY
VESTED, PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE TRIGGER DATE.

 

Notwithstanding the foregoing or anything in this Agreement to the contrary, the
Board and the Employee may mutually agree to extend the Trigger Date beyond
July 2, 2008; provided, however, that the Trigger Date cannot be extended beyond
February 13, 2009 and such change must be in writing. For the avoidance of
doubt, if the Trigger Date is extended, to receive any of the payments and
benefits provided in this Section 4, the Employee must (i) remain employed with
the Company through the extended Trigger Date, and (ii) not be offered the
position of Chief Executive Officer of the Company on or before the extended
Trigger Date.

 

3

--------------------------------------------------------------------------------


 

5.       Severance Benefits.

 


(A)   TERMINATION FOLLOWING A CHANGE OF CONTROL. IF THE EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY TERMINATES AS A RESULT OF A GOOD REASON OR AN INVOLUNTARY
TERMINATION AT ANY TIME WITHIN EIGHTEEN (18) MONTHS AFTER A CHANGE OF CONTROL,
EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:

 


(I)    TWENTY-FOUR (24) MONTHS OF EMPLOYEE’S BASE SALARY AS IN EFFECT AS OF THE
DATE OF SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM
WITHIN THIRTY (30) DAYS OF THE TERMINATION; PROVIDED, HOWEVER, THAT IF EMPLOYEE
IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN PAYMENT SHALL BE
DELAYED AS PROVIDED FOR IN SECTION 6;

 


(II)   TWO HUNDRED PERCENT (200%) OF EMPLOYEE’S FULL ANNUAL PERFORMANCE TARGET
BONUS AND A MONTHLY PRO RATED AMOUNT OF THE EMPLOYEE’S FULL ANNUAL PERFORMANCE
BONUS FOR THE YEAR IN WHICH THE TERMINATION OCCURS, PAYABLE IN A LUMP SUM WITHIN
THIRTY (30) DAYS OF THE TERMINATION; PROVIDED, HOWEVER, THAT IF EMPLOYEE IS A
SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN PAYMENT SHALL BE
DELAYED AS PROVIDED FOR IN SECTION 6;

 

(iii)  all equity awards, including without limitation stock option grants,
restricted stock and stock purchase rights, granted by the Company to the
Employee prior to the Change of Control shall become fully vested or released
from the Company’s repurchase right (if any shares of stock purchased by or
granted to the Employee prior to the Change of Control remain subject to such
repurchase right) and exercisable as of the date of the termination to the
extent such equity awards are outstanding and unexercisable or unreleased at the
time of such termination. The Employee’s equity awards shall be exercisable
until the earliest of (a) twelve (12) months from the Employee’s date of
termination, (b) the latest date the equity award could have expired by its
original terms under any circumstances, (c) the tenth (10th) anniversary of the
original date of grant of the equity award, or (d) the date provided for under
the equity plan under which the award was granted.

 


(IV)  ALL EMPLOYEE’S OUTSTANDING RESTRICTED CASH AWARDS SHALL BECOME FULLY
VESTED, PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE TERMINATION;
PROVIDED, HOWEVER, THAT IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH
TERMINATION, THEN PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 6; AND

 


(V)   AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF HEALTH INSURANCE PREMIUMS FOR
CONTINUATION COVERAGE UNDER THE OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS
AMENDED (“COBRA”) AT THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL)
COVERAGE AND BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE DAY IMMEDIATELY
PRECEDING THE DAY OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, PAYABLE IN A LUMP
SUM WITHIN THIRTY (30) DAYS OF THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT
IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN
PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 6.

 


(B)   TERMINATION APART FROM A CHANGE OF CONTROL. IF THE EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY TERMINATES AS A RESULT OF A GOOD REASON OR AN INVOLUNTARY
TERMINATION DURING THE TERM OF THIS AGREEMENT, THEN THE EMPLOYEE SHALL BE
ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:

 


(I)    TWELVE (12) MONTHS OF EMPLOYEE’S BASE SALARY AS IN EFFECT AS OF THE DATE
OF SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN
THIRTY (30) DAYS OF THE TERMINATION; PROVIDED, HOWEVER, THAT IF EMPLOYEE IS A
SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN PAYMENT SHALL BE
DELAYED AS PROVIDED FOR IN SECTION 6;

 

4

--------------------------------------------------------------------------------


 


(II)   ONE HUNDRED PERCENT (100%) OF EMPLOYEE’S FULL ANNUAL PERFORMANCE TARGET
BONUS FOR THE YEAR IN WHICH THE TERMINATION OCCURS, PAYABLE IN A LUMP SUM WITHIN
THIRTY (30) DAYS OF THE TERMINATION; PROVIDED, HOWEVER, THAT IF EMPLOYEE IS A
SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN PAYMENT SHALL BE
DELAYED AS PROVIDED FOR IN SECTION 6;

 

(iii)  all equity awards, including without limitation stock option grants,
restricted stock and stock purchase rights, granted by the Company to the
Employee shall become fully vested or released from the Company’s repurchase
right (if any shares of stock purchased by or granted to the Employee remain
subject to such repurchase right) and exercisable as of the date of the
termination to the extent such equity awards are outstanding and unexercisable
or unreleased at the time of such termination. The Employee’s equity awards
shall be exercisable until the earliest of (a) twelve (12) months from the
Employee’s date of termination, (b) the latest date the equity award could have
expired by its original terms under any circumstances, (c) the tenth (10th)
anniversary of the original date of grant of the equity award, or (d) the date
provided for under the equity plan under which the award was granted;

 


(IV)  ALL EMPLOYEE’S OUTSTANDING RESTRICTED CASH AWARDS SHALL BECOME FULLY
VESTED, PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE TERMINATION;
PROVIDED, HOWEVER, THAT IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH
TERMINATION, THEN PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 6; AND

 


(V)   AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF HEALTH INSURANCE PREMIUMS FOR
CONTINUATION COVERAGE UNDER COBRA AT THE SAME LEVEL OF HEALTH (I.E., MEDICAL,
VISION AND DENTAL) COVERAGE AND BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE
DAY IMMEDIATELY PRECEDING THE DAY OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT,
PAYABLE WITHIN THIRTY (30) DAYS OF THE DATE OF TERMINATION; PROVIDED, HOWEVER,
THAT IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN
PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 6.

 


(C)   TERMINATION APART FROM A CHANGE OF CONTROL OR INVOLUNTARY TERMINATION. FOR
AVOIDANCE OF DOUBT, IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES AS
A RESULT OF CAUSE, THEN THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE
OR OTHER BENEFITS HEREUNDER, EXCEPT THOSE BENEFITS REQUIRED TO BE PROVIDED BY
LAW.

 


(D)   ACCRUED WAGES AND VACATION; EXPENSES. WITHOUT REGARD TO THE REASON FOR, OR
THE TIMING OF, EMPLOYEE’S TERMINATION OF EMPLOYMENT: (I) THE COMPANY SHALL PAY
THE EMPLOYEE ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO THE TERMINATION
DATE; (II) THE COMPANY SHALL PAY THE EMPLOYEE ALL OF THE EMPLOYEE’S ACCRUED AND
UNUSED VACATION THROUGH THE TERMINATION DATE; AND (III) FOLLOWING SUBMISSION OF
PROPER EXPENSE REPORTS BY THE EMPLOYEE, THE COMPANY SHALL REIMBURSE THE EMPLOYEE
FOR ALL EXPENSES REASONABLY AND NECESSARILY INCURRED BY THE EMPLOYEE IN
CONNECTION WITH THE BUSINESS OF THE COMPANY PRIOR TO THE TERMINATION DATE. THESE
PAYMENTS SHALL BE MADE PROMPTLY UPON TERMINATION AND WITHIN THE PERIOD OF TIME
MANDATED BY LAW.

 


6.   SECTION 409A. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
IF EMPLOYEE IS A “SPECIFIED EMPLOYEE” (“SPECIFIED EMPLOYEE”) WITHIN THE MEANING
OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED AND ANY FINAL
REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER (“SECTION 409A”) AT THE TIME OF
EMPLOYEE’S TERMINATION, THEN THE SEVERANCE AND BENEFITS PAYABLE TO EMPLOYEE
PURSUANT TO THIS AGREEMENT (OTHER THAN DUE TO DEATH), IF ANY, AND ANY OTHER
SEVERANCE PAYMENTS OR SEPARATION BENEFITS WHICH MAY BE CONSIDERED DEFERRED
COMPENSATION UNDER SECTION 409A (TOGETHER, THE “DEFERRED COMPENSATION SEPARATION

 

5

--------------------------------------------------------------------------------


 


BENEFITS”), WHICH ARE OTHERWISE DUE TO EMPLOYEE ON OR WITHIN THE SIX (6) MONTH
PERIOD FOLLOWING EMPLOYEE’S TERMINATION WILL ACCRUE DURING SUCH SIX (6) MONTH
PERIOD AND WILL BECOME PAYABLE IN A LUMP SUM PAYMENT ON THE DATE SIX (6) MONTHS
AND ONE (1) DAY FOLLOWING THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT OR
THE DATE OF EMPLOYEE’S DEATH, IF EARLIER. ALL SUBSEQUENT DEFERRED COMPENSATION
SEPARATION BENEFITS, IF ANY, WILL BE PAYABLE IN ACCORDANCE WITH THE PAYMENT
SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT. THE FOREGOING PROVISIONS ARE
INTENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A SO THAT NONE OF THE
SEVERANCE PAYMENTS AND BENEFITS TO BE PROVIDED HEREUNDER WILL BE SUBJECT TO THE
ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND ANY AMBIGUITIES HEREIN WILL BE
INTERPRETED TO SO COMPLY.

 


7.   LIMITATION ON PAYMENTS. IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS
PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO THE EMPLOYEE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE
CODE, AND (II) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (THE “EXCISE TAX”), THEN EMPLOYEE’S BENEFITS UNDER THIS AGREEMENT SHALL BE
EITHER

 


(A)   DELIVERED IN FULL, OR

 


(B)   DELIVERED AS TO SUCH LESSER EXTENT WHICH WOULD RESULT IN NO PORTION OF
SUCH BENEFITS BEING SUBJECT TO THE EXCISE TAX, WHICHEVER OF THE FOREGOING
AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL, STATE AND LOCAL INCOME
TAXES AND THE EXCISE TAX, RESULTS IN THE RECEIPT BY EMPLOYEE ON AN AFTER-TAX
BASIS, OF THE GREATEST AMOUNT OF BENEFITS, NOTWITHSTANDING THAT ALL OR SOME
PORTION OF SUCH BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE CODE.

 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section. The Company shall indemnify Employee for any tax,
penalties or interest incurred by Employee as a result of any errors caused by
Employee’s reliance on such calculations.

 


8.   RELEASE AND NON-DISPARAGEMENT AGREEMENT. AS A CONDITION TO RECEIVING
SEVERANCE OR OTHER BENEFITS UNDER THIS AGREEMENT, EMPLOYEE WILL BE REQUIRED TO
SIGN A WAIVER AND RELEASE OF ALL CLAIMS ARISING OUT OF HIS INVOLUNTARY
TERMINATION OR SEPARATION FOR GOOD REASON AND AN AGREEMENT NOT TO DISPARAGE THE
COMPANY, ITS DIRECTORS, OR ITS EXECUTIVE OFFICERS, IN A REASONABLE FORM
SATISFACTORY TO THE COMPANY; PROVIDED, HOWEVER, EMPLOYEE WILL NOT BE REQUIRED TO
WAIVE OR RELEASE ANY RIGHTS RELATED TO THE COMPANY’S INDEMNIFICATION OBLIGATIONS
OR THAT ARISE UNDER THE COMPANY’S D&O INSURANCE COVERAGE.

 


9.   SUCCESSORS.

 


(A)   COMPANY’S SUCCESSORS. ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR
INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS
SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY
TO PERFORM THE COMPANY’S OBLIGATIONS

 

6

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY
WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.
FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY
SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS
THE ASSUMPTION AGREEMENT DESCRIBED IN THIS SUBSECTION (A) OR WHICH BECOMES BOUND
BY THE TERMS OF THIS AGREEMENT BY OPERATION OF LAW.

 


(B)   EMPLOYEE’S SUCCESSORS. WITHOUT THE WRITTEN CONSENT OF THE COMPANY,
EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION
UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY. NOTWITHSTANDING THE
FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EMPLOYEE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EMPLOYEE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.

 


10.    NOTICES.

 


(A)   GENERAL. NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED AND POSTAGE PREPAID. IN THE CASE OF THE EMPLOYEE, MAILED
NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST RECENTLY
COMMUNICATED TO THE COMPANY IN WRITING. IN THE CASE OF THE COMPANY, MAILED
NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL
BE DIRECTED TO THE ATTENTION OF ITS SECRETARY.

 


(B)   NOTICE OF TERMINATION. ANY TERMINATION BY THE COMPANY FOR CAUSE OR BY THE
EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION OR AN INVOLUNTARY TERMINATION
SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN
IN ACCORDANCE WITH THIS SECTION. SUCH NOTICE SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL SPECIFY THE TERMINATION
DATE (WHICH SHALL BE NOT MORE THAN THIRTY (30) DAYS AFTER THE GIVING OF SUCH
NOTICE). THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY TERMINATION SHALL NOT
WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE THE EMPLOYEE FROM
ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS HEREUNDER.

 


11.    ARBITRATION.

 


(A)   ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION THEREOF, SHALL BE SETTLED BY BINDING ARBITRATION TO BE
HELD IN SANTA CLARA COUNTY, CALIFORNIA, IN ACCORDANCE WITH THE NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN
ARBITRATION ASSOCIATION (THE “RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS OR
OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY. THE DECISION OF THE ARBITRATOR
SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION.
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING
JURISDICTION.

 


(B)   THE ARBITRATOR(S) SHALL APPLY CALIFORNIA LAW TO THE MERITS OF ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW RULES. THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY FEDERAL ARBITRATION LAW AND BY THE RULES,
WITHOUT REFERENCE TO STATE ARBITRATION LAW. EMPLOYEE HEREBY CONSENTS TO THE
PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN

 

7

--------------------------------------------------------------------------------


 


CALIFORNIA FOR ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS
AGREEMENT OR RELATING TO ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.

 


(C)   EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS SECTION MODIFIES EMPLOYEE’S
AT-WILL EMPLOYMENT STATUS. EITHER EMPLOYEE OR THE COMPANY CAN TERMINATE THE
EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 


(D)   EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

 


(I)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.

 


(II)   ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, ET
SEQ;

 


(III)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 


12.    MISCELLANEOUS PROVISIONS.

 


(A)   NO DUTY TO MITIGATE. THE EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY SUCH PAYMENT
BE REDUCED BY ANY EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.

 


(B)   WAIVER. NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY (OTHER
THAN THE EMPLOYEE). NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE
CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME CONDITION
OR PROVISION AT ANOTHER TIME.

 


(C)   INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OFFER LETTER AGREEMENT
BETWEEN THE COMPANY AND THE EMPLOYEE DATED MAY 10, 2007, AND ANY OUTSTANDING
RESTRICTED CASH

 

8

--------------------------------------------------------------------------------


 


AGREEMENTS AND EQUITY AWARD AGREEMENTS REFERENCED HEREIN REPRESENT THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN
AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL,
WITH RESPECT TO THIS AGREEMENT, ANY RESTRICTED CASH AGREEMENT AND EQUITY AWARD
AGREEMENTS.

 


(D)   CHOICE OF LAW. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT
THE CONFLICTS OF LAW RULES, OF THE STATE OF CALIFORNIA.

 


(E)   SEVERABILITY. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 


(F)    EMPLOYMENT TAXES. ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE
SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.

 


(G)   COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

 


(H)   NO REPRESENTATIONS. THE EMPLOYEE REPRESENTS THAT HE HAS HAD THE
OPPORTUNITY TO CONSULT WITH HIS ATTORNEYS AND TAX ADVISORS, AND HAS CAREFULLY
READ AND UNDERSTANDS THE SCOPE, EFFECT AND POTENTIAL TAX CONSEQUENCES OF THE
PROVISIONS OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE POTENTIAL
CONSEQUENCES OF SECTION 409A OF THE CODE. THE EMPLOYEE REPRESENTS THAT HE IS NOT
RELYING ON THE COMPANY FOR ANY TAX ADVICE.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

UTSTARCOM, INC.

 

 

 

 

 

By:

/s/ Francis P. Barton

 

 

 

 

 

Title:

EVP and Chief Financial Officer

 

 

 

 

 

 

 

EMPLOYEE:

/s/ Peter Blackmore

 

 

 

Signature

 

 

 

 

 

 

 

Peter Blackmore

 

 

 

Printed Name

 

 

 

SIGNATURE PAGE TO CHANGE OF CONTROL/
INVOLUNTARY TERMINATION SEVERANCE AGREEMENT

 

9

--------------------------------------------------------------------------------